Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/01/2021 has been entered. Claims 4, 6, 7, 11, 13 and 19-20 are cancelled. Claims 1-3, 5, 8-10, 12 and 14-18 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Kenneth Knox (Registration No. 71306) on 09/07/2021.
The application has been amended as follows: 
Claim 16, line 1, “claim 7” is corrected as --claim 1--.

Allowable Subject Matter
Claims 1-3, 5, 8-10, 12 and 14-18 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a curved display panel as set forth in claims 1-3, 5 and 14-18; all the combination of a method for manufacturing a curved display panel as set forth in claims 8-10 and 12.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a curved display panel, comprising: a first substrate; a second substrate; and a black matrix 
Claims 2-3, 5 and 14-18 are allowable due to their dependency.
The most relevant reference, Wu (US 2015/0370121) in view of Sun (US 2017/0146833), Sohn (US 2006/0049408) and Irie (US 2004/0070740) only discloses a curved display panel, comprising: a first substrate; a second substrate; and a black matrix located on the second substrate and comprising a pixel-defining structure and compensation structures, each of the compensation structures having a first width along a first direction and a second width along a second direction perpendicular to the first direction; wherein the first width is positively correlated to a distance from the compensation structure to a curving center axis of the curved display panel, wherein: a first groove is disposed in a non-display area of the first substrate; a second groove is disposed in a non-display area of the second substrate; a fixing spacer having a first end located in the first groove and a second end located in the second groove; the first groove is disposed in a planarization layer of the first substrate, and comprises two first sub-grooves, each being arranged in a cross shape, a connecting line of central points of the two first sub-grooves and a fixing center axis of the first substrate being arranged in a collinear way, and four second sub-grooves disposed at four corner parts of the planarization layer respectively, each of the four second sub-grooves comprising a second horizontal sub-groove parallel to a horizontal side of the planarization layer and a second longitudinal sub-groove parallel to a longitudinal side of the planarization layer, and one end of the second horizontal sub-groove close to the longitudinal side of the planarization layer being communicated with one end of the second longitudinal sub-groove close to the horizontal side of the planarization layer. However they do not teach or suggest that the second groove is disposed in a coating protection layer of the second substrate and extends onto the black matrix, and the second groove comprises: two third sub-grooves, each being arranged in the cross shape, a connecting line of central points of the two third sub-grooves and a fixing center axis of the second 

Regarding claim 8, the prior art of record, taken along or in combination, fails to disclose or suggest a method for manufacturing a curved display panel, comprising: providing the curved display panel, the curved display panel comprising a first substrate and a second substrate, the second substrate comprising a black matrix, obtaining a target value of the black matrix; forming the black matrix according to the target value; forming a first groove in a non-display area of the first substrate; forming a second groove in a non-display area of the second substrate, the second groove being disposed corresponding to the first groove; and -5-forming a fixing spacer having a first end located in the first groove and a second end located in the second groove, and wherein “obtaining the target value of the black matrix comprises: fixing a test display panel along a center axis parallel to a display surface of the test display panel, and curving and fixing both sides of the test display panel parallel to the center axis; obtaining a pixel shift image of the test display panel after the test display panel is curved; simulating pixel shift information according to the pixel shift image; obtaining a cross-color distribution of the test display panel according to simulated pixel shift information; obtaining a black matrix compensation value according to the cross-color distribution; and obtaining the target value according to the black matrix compensation value” in combination with the other required elements of the claim.

The most relevant reference, Wu (US 2015/0370121) in view of Sun (US 2017/0146833) only discloses a method for manufacturing a curved display panel, comprising: providing the curved display panel, the curved display panel comprising a first substrate and a second substrate, the second substrate comprising a black matrix, obtaining a target value of the black matrix; forming the black matrix according to the target value; forming a first groove in a non-display area of the first substrate; forming a second groove in a non-display area of the second substrate, the second groove being disposed corresponding to the first groove; and -5-forming a fixing spacer having a first end located in the first groove and a second end located in the second groove. However, they do not teach or suggest that obtaining the target value of the black matrix comprises: fixing a test display panel along a center axis parallel to a display surface of the test display panel, and curving and fixing both sides of the test display panel parallel to the center axis; obtaining a pixel shift image of the test display panel after the test display panel is curved; simulating pixel shift information according to the pixel shift image; obtaining a cross-color distribution of the test display panel according to simulated pixel shift information; obtaining a black matrix compensation value according to the cross-color distribution; and obtaining the target value according to the black matrix compensation value in combination with the other required elements of the claim.

Regarding claim 12, the prior art of record, taken along or in combination, fails to disclose or suggest a method for manufacturing a curved display panel, comprising: providing a first substrate; providing a second substrate; and forming a black matrix on the second substrate, the black matrix comprising a pixel- defining structure and compensation structures, each of the compensation structures having a first width along a first direction and a second width along a second direction perpendicular to the first direction; wherein “the first width is positively correlated to a distance from 
The most relevant reference, Wu (US 2015/0370121) only discloses a method for manufacturing a curved display panel, comprising: providing a first substrate; providing a second substrate; and forming a black matrix on the second substrate, the black matrix comprising a pixel- defining structure and compensation structures, each of the compensation structures having a first width along a first direction and a second width along a second direction perpendicular to the first direction. However, they do not teach or suggest that the first width is positively correlated to a distance from the compensation structure to a curving center axis of the curved display panel, and an extending direction of the curving center axis is parallel to the second direction, wherein the first width of the compensation structure is obtained by: fixing a test display panel along a center axis parallel to a display surface of the test display panel, and curving and fixing both sides of the test display panel parallel to the center axis; obtaining a pixel shift image of the test display panel after the test display panel is curved; simulating pixel shift information according to the pixel shift image; obtaining a cross-color distribution of the test display panel according to simulated pixel shift information; and obtaining a black matrix compensation value .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871